J-S28025-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 ELIEZER ALMANZAR                          :
                                           :
                    Appellant              :   No. 1100 MDA 2019

            Appeal from the PCRA Order Entered April 26, 2019
  In the Court of Common Pleas of York County Criminal Division at No(s):
                         CP-67-CR-0000294-2014


BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                               FILED JULY 31, 2020

      Appellant, Eliezer Almanzar, appeals from the order entered on April 26,

2019 denying his first petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S.A. §§ 9541-9546. In this appeal from the denial of PCRA

relief, Appellant's court-appointed counsel filed an application to withdraw and

a no-merit letter pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa.

1988) and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en

banc). Upon review, we grant counsel’s petition to withdraw and affirm the

order denying Appellant's PCRA petition.

      We briefly summarize the facts and procedural history of this case as

follows. On December 29, 2014, a jury convicted Appellant of one count each

of involuntary deviate sexual intercourse (IDSI) with a child, aggravated
J-S28025-20



indecent assault of a child, and corruption of minors. 1       The convictions

stemmed from an incident, on September 7, 2013, wherein Appellant licked

the vagina of the four-year-old daughter of Appellant’s then-girlfriend.2

Following Appellant’s convictions, the trial court sentenced Appellant to six to

12 years of incarceration for IDSI and to a concurrent term of five to 10 years

of incarceration for corruption of minors.         Appellant’s conviction for

aggravated indecent assault merged with IDSI for sentencing purposes. We

affirmed Appellant’s judgment of sentence in an unpublished memorandum

filed on July 20, 2016. Commonwealth v. Almanzar, 154 A.3d 862 (Pa.

Super. 2016) (unpublished memorandum). Pertinent to this appeal, the prior

panel, among other things, determined that Appellant’s confession to police

was voluntary and not coerced and, therefore, suppression of his statements

was unwarranted.        On April 25, 2017, our Supreme Court denied further

appellate review. Commonwealth v. Almanzar, 168 A.3d 1275 (Pa. 2017).

        On October 3, 2017, Appellant filed a timely PCRA petition. The PCRA

court held a hearing on August 30, 2018. On April 26, 2019, the PCRA court

denied relief by order and accompanying opinion. Following some confusion

regarding Appellant’s representation and filing deadlines, the PCRA court

ultimately reinstated Appellant’s right to file an appeal nunc pro tunc on June

____________________________________________


1   18 Pa.C.S.A. §§ 3123(b), 3125(b), and 6301(a)(1)(ii), respectively.

2 Relevant to this appeal, Appellant confessed to police that the incident
occurred.



                                           -2-
J-S28025-20



26, 2019. The Commonwealth did not oppose reinstatement of Appellant’s

appeal rights. This timely appeal resulted.3

       Prior to addressing the merits of the issues raised on appeal, we must

determine whether counsel met the procedural requirements necessary to

withdraw. Counsel seeking to withdraw in PCRA proceedings

       must review the case zealously. Turner/Finley counsel must
       then submit a “no-merit” letter to the [PCRA] court, or brief on
       appeal to this Court, detailing the nature and extent of counsel's
       diligent review of the case, listing the issues which petitioner
       wants to have reviewed, explaining why and how those issues lack
       merit, and requesting permission to withdraw.

       Counsel must also send to the petitioner: (1) a copy of the
       “no-merit” letter/brief; (2) a copy of counsel's petition to
       withdraw; and (3) a statement advising petitioner of the right to
       proceed pro se or by new counsel.

       Where counsel submits a petition and no-merit letter that satisfy
       the technical demands of Turner/Finley, the court — [the PCRA]
       court or this Court — must then conduct its own review of the
       merits of the case. If the court agrees with counsel that the claims
       are without merit, the court will permit counsel to withdraw and
       deny relief.

Commonwealth v. Muzzy, 141 A.3d 509, 510–511 (Pa. Super. 2016)

(citations and original brackets omitted). Here, counsel fulfilled all of the

____________________________________________


3 On July 3, 2019, Appellant filed a counseled notice of appeal. On August 15,
2019, the PCRA court ordered Appellant to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b). Appellant complied
timely on September 5, 2019. On December 12, 2019, the trial court issued
an opinion pursuant to Pa.R.A.P. 1925(a) that largely relied upon its earlier
opinion dated April 26, 2019.




                                           -3-
J-S28025-20



procedural requirements necessary to withdraw as PCRA counsel.4 Thus, we

turn to analyze the merits of the claims raised in the Turner/Finley letter

filed by counsel..

       Appellant claims that trial counsel was ineffective for failing to:   (1)

authenticate text messages and photographs to undermine the testimony of

the victim’s mother, by showing she initially believed Appellant was innocent,

and; (2) present a hygiene defense.

       This Court's standard of review regarding an order dismissing a petition

under the PCRA is:

       whether the determination of the PCRA court is supported by
       evidence of record and is free of legal error. In evaluating a PCRA
       court's decision, our scope of review is limited to the findings of
       the PCRA court and the evidence of record, viewed in the light
       most favorable to the prevailing party at the [PCRA hearing] level.
       We may affirm a PCRA court's decision on any grounds if it is
       supported by the record.

Commonwealth v. Rivera, 10 A.3d 1276, 1279 (Pa. Super. 2010) (citations

omitted). “The PCRA court's credibility determinations, when supported by

the record, are binding; however, [appellate courts apply] a de novo standard

of review to the PCRA court's legal conclusions.” Commonwealth v.

Montalvo, 205 A.3d 274, 286 (Pa. 2019).

       To be eligible for relief under the PCRA, the petitioner must plead and

prove by a preponderance of the evidence that his conviction or sentence
____________________________________________


4 We note that, on May 18, 2020, Appellant filed a pro se response to counsel’s
Turner/Finley brief. We will briefly address Appellant’s pro se contentions
later.

                                           -4-
J-S28025-20



resulted from “one or more” of the seven, specifically enumerated

circumstances listed in 42 Pa.C.S.A. § 9543(a)(2). One of these statutorily

enumerated circumstances is the “[i]neffective assistance of counsel which, in

the circumstances of the particular case, so undermined the truth-determining

process that no reliable adjudication of guilt or innocence could have taken

place.” 42 Pa.C.S.A. § 9543(a)(2)(ii).

      This Court has previously determined:

      The law presumes counsel has rendered effective assistance. The
      burden of demonstrating ineffectiveness rests on [a petitioner].
      To satisfy this burden, [a petitioner] must plead and prove by a
      preponderance of the evidence that: (1) his underlying claim is of
      arguable merit; (2) the particular course of conduct pursued by
      counsel did not have some reasonable basis designed to effectuate
      his interests; and, (3) but for counsel's ineffectiveness, there is a
      reasonable probability that the outcome of the challenged
      proceeding would have been different. Failure to satisfy any prong
      of the test will result in rejection of the [petitioner's] ineffective
      assistance of counsel claim.

Commonwealth v. McGarry, 172 A.3d 60, 70 (Pa. Super. 2017) (internal

citations and quotations omitted).

      Here, the PCRA court determined, in light of Appellants’ confession to

police, that Appellant failed to prove prejudice with respect to either of his

claims alleging ineffective assistance of counsel. The recorded police interview

was played for the jury. N.T., 9/9/2014, at 141- 142. As such, the PCRA

court determined that failing to authenticate and present text messages

between Appellant and the victim’s mother following the incident, in an effort

to undermine the witness’ credibility, and failing to present a hygiene defense


                                      -5-
J-S28025-20



would not have changed the outcome of the case.          We agree.    In light of

Appellant’s admission to police that he committed the crimes at issue, trial

counsel did not render ineffective assistance of counsel for failing to challenge

the credibility of the victim’s mother or failing to present a hygiene defense.

Accordingly, we affirm the PCRA court’s order denying relief.

      Additionally, as noted earlier, Appellant filed a pro se response to

counsel’s Turner/Finley no merit letter. Appellant’s response does not alter

our determination. In his response, Appellant again raised the two ineffective

assistance claims addressed above, which we determined lack merit.

Furthermore, Appellant suggests that his statements to police were coerced,

thereby rendering the PCRA court’s reliance upon his confession flawed. See

Pro Se Response, 5/18/2020, at 21 (“Jurors today are aware that the police

sometimes engage in coercive tactics that lead innocent defendants to

inculpate themselves. The tactics used in this case were distinctly designed to

provoke an admission of guilt.”); Id. at 23 (“When viewed against the

backdrop of how the confession was extracted the confession itself does not

carry as much weight as the PCRA [c]ourt contends.”).          Notwithstanding,

Appellant’s PCRA petition never included a claim alleging that trial counsel

was ineffective in failing to raise, or failing to properly litigate, a claim

asserting that Appellant’s confession to the police was coerced. Moreover,

Appellant never sought to amend his PCRA petition to include this specific

claim. “Where the petitioner does not seek leave to amend his petition after

counsel has filed a Turner/Finley no-merit letter, the PCRA court is under no

                                      -6-
J-S28025-20



obligation to address new issues.” Commonwealth v. Rigg, 84 A.3d 1080,

1085 (Pa. Super. 2014). In addition, this Court may not review an issue for

the first time on appeal. See Pa.R.A.P. 302(a). Thus, the confession-related

claims raised in Appellant’s Turner/Finley response were not properly

preserved for our review. Finally, a PCRA petitioner must establish that issues

presented under the PCRA have not been previously litigated or waived. See

42 Pa.C.S.A. § 9543(a)(3).     Here, as previously mentioned, trial counsel

sought the suppression of Appellant’s statements made to police. Thereafter,

on direct appeal, a prior panel of this Court determined that police did not

subject Appellant to a custodial interrogation and that his subsequent

confession was voluntary and not coerced. See Commonwealth v.

Almanzar, 154 A.3d 862 (Pa. Super. 2016) (unpublished memorandum) at

*11.    Hence, the constitutional validity of Appellant’s confession was

previously litigated and, therefore, not subject to attack in the context of

collateral proceedings.

       Moreover, after conducting our own review, we find that there are no

meritorious claims. As such, we affirm the dismissal of Appellant’s PCRA

petition and grant counsel's application to withdraw.

       Order affirmed. Application to withdraw granted.




                                     -7-
J-S28025-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/31/2020




                          -8-